Exhibit 10.1

 

SECOND AMENDMENT TO AMENDED AND

RESTATED CREDIT AGREEMENT AND WAIVER

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER dated
as of August 2, 2010 (the “Agreement”) is entered into among CIBER, Inc., a
Delaware corporation (the “Borrower”), the Guarantors, the Lenders party hereto
and Bank of America, N.A., as Administrative Agent.  All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Amended and Restated Credit Agreement dated as of
August 20, 2009 (as amended or modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrower has determined that in connection with the consummation by
CIBER Danmark AS, a Foreign Subsidiary (“Foreign Subsidiary Purchaser”) of the
acquisition of all or substantially all of the assets of Segmenta A/A at an
initial purchase price of 25,000,000 Danish kroner (the “Segmenta Acquisition”)
(a) as a result of the earn out obligations described in Part A of Schedule 1
attached hereto incurred by the Foreign Subsidiary Purchaser pursuant to the
Segmenta Acquisition the aggregate consideration for the Segmenta Acquisition
exceeded the threshold amount for a Permitted Acquisition permitted by clause
(i) of the definition of Permitted Acquisition in Section 1.01 of the Credit
Agreement and (ii) the Foreign Subsidiaries of the Borrower incurred Debt in
excess of the aggregate amount permitted by Section 7.03(j) of the Credit
Agreement and (b) the Borrower did not deliver the certificate required by
clause (k) of the definition of Permitted Acquisition in Section 1.01 of the
Credit Agreement in connection with the Segmenta Acquisition (collectively, the
“Segmenta Acquisition Breaches”);

 

WHEREAS, the Borrower has requested that the Lenders waive the Segmenta
Acquisition Breaches and amend the Credit Agreement subject to the terms and
conditions set forth below,

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Reaffirmation.  The Loan Parties acknowledge and confirm that as
of the date hereof (a) the Administrative Agent, on behalf of the Lenders, has a
valid and enforceable first priority security interest in the Collateral,
(b) the Borrower’s obligation to repay the outstanding principal amount of the
Loans and reimburse the L/C Issuer for any drawing on a Letter of Credit is
unconditional and not subject to any offsets, defenses or counterclaims and
(c) the Administrative Agent and the Lenders have performed fully all of their
respective obligations under the Credit Agreement and the other Loan Documents. 
The Loan Parties also acknowledge and confirm that by entering into this
Agreement, the Lenders do not waive (except as specifically provided in
Section 2) or release any term of condition or the Credit Agreement or any of
the other Loan Documents or any of their rights or remedies under such Loan
Documents or applicable Law or any of the obligations of any Loan Party
thereunder.

 

2.             Waiver.  Subject to the other terms and conditions of this
Agreement, the Administrative Agent and the Lenders hereby waive the Segmenta
Acquisition Breaches.  This waiver is limited solely to the Segmenta Acquisition
Breaches, and nothing contained in this Agreement shall be deemed to constitute
a waiver of any other rights or remedies the Administrative Agent or any Lender
may have

 

--------------------------------------------------------------------------------


 

under the Credit Agreement or any other Loan Documents or under applicable Law
and nothing herein shall modify or affect the obligations of the Loan Parties to
comply with each and every duty, term, condition or covenant contained in the
Credit Agreement and the other Loan Documents from and after the date hereof. 
Furthermore, the parties hereto agree that the above waiver of the breach of
Section 7.03(j) of the Credit Agreement is conditioned upon the Foreign
Subsidiaries not incurring any additional Debt in reliance on Section 7.03(j) of
the Credit Agreement subsequent to the date hereof until such time as the
aggregate principal amount of the Debt of the Foreign Subsidiaries incurred in
reliance on Section 7.03(j) of the Credit Agreement has been reduced below
$5,000,000.  Failure of the Borrower and its Subsidiaries to comply with terms
of the foregoing sentence will constitute an Event of Default under the Loan
Documents.  For purposes of the preceding sentence, “incurring” shall not
include the impact on Foreign Subsidiaries’ Debt amounts set forth on Part B of
Schedule I due to fluctuation in foreign currency exchange rates for purposes of
translating foreign debt to U.S. Dollars or changes in estimated earnout
payments for the InSync AS and Segmenta Acquisitions set forth on Part B of
Schedule I.  Notwithstanding anything to the contrary herein, CIBER Novasoft Co.
Ltd., a Chinese subsidiary of Borrower, shall be permitted to incur up to the
maximum amount of Debt set forth on Part B of Schedule I without creating an
Event of Default under the Loan Documents.

 

3.             Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as follows:

 

(a)           The following definition of “Second Amendment Effective Date” is
hereby added to Section 1.01 of the Credit Agreement in the appropriate
alphabetical order to read as follows:

 

“Second Amendment Effective Date” means August 2, 2010.

 

(b)           The definition of “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended to insert new clauses (i) and (j) immediately
following the “,” at the end of clause (h) and before the language “but in each
case only to the extent included in the determination of such Consolidated
EBITDA.” to read as follows:

 

plus (i)(x) cash separation costs of the Borrower for such period incurred in
connection with the departure of Borrower’s chief executive officer and chairman
of the board of directors; provided, that the aggregate amount of cash
separation costs added back to Consolidated EBITDA pursuant to this clause
(i)(x) for all periods shall not exceed $6,400,000 and (y) other cash
transitional costs of the Borrower for such period related to such departures;
provided, that the aggregate amount of such cash transitional costs added back
to Consolidated EBITDA for all periods shall not exceed $1,000,000; plus (j) for
the fiscal quarter period ending June 30, 2010 only, non-cash goodwill
impairment charges for such period not to exceed $112,000,000 in the aggregate,

 

(c)           Clause (i) in the definition of “Consolidated Fixed Charges” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

(i)            Consolidated Tax Expenses (calculated without giving effect to
any adjustment resulting from the good will impairment charge taken in the
fiscal quarter ended June 30, 2010) for such period plus

 

(d)           Section 6.12(b) of the Credit Agreement is hereby amended to read
as follows:

 

(b)           Consolidated Leverage Ratio.  Maintain, as of the last day of each
Fiscal Period set forth below, a Consolidated Leverage Ratio not greater than
the corresponding ratio for such day set forth below:

 

 

 

September 30, 2009

 

2.75 : 1.00

December 31, 2009

 

2.75 : 1.00

March 31, 2010

 

2.50 : 1.00

 

2

--------------------------------------------------------------------------------


 

June 30, 2010

 

2.50 :  1.00

September 30, 2010

 

2.25 :  1.00

December 31, 2010

 

2.25 :  1.00

March 31, 2011

 

2.25 :  1.00

June 30, 2011 and thereafter

 

2.00 :  1.00

 

(e)           The following proviso is hereby added to the end of
Section 7.02(e) of the Credit Agreement to read as follows:

 

; provided, however, from the Second Amendment Effective Date until December 31,
2010, Borrower and its Subsidiaries agree that they shall not consummate any
Acquisitions under Section 7.02(e) and the consummation of any Acquisition
during such period shall constitute an Event of Default;

 

(f)            The following sentence is hereby added at the end of Section 7.06
of the Credit Agreement to read as follows:

 

Notwithstanding the foregoing clauses (d) and (e) above, (x) Borrower and its
Subsidiaries shall not make any purchase, redemption or acquisition of Equity
Interests for cash or otherwise from the Second Amendment Effective Date until
December 31, 2010 pursuant to Section 7.02(j), 7.06(d) and 7.06(e) and the
making of any purchase, redemption of acquisition of Equity Interests for cash
or otherwise during such period shall constitute an Event of Default and (y) no
unused amounts with respect to clauses (d) above for the year 2010 may be
carried forward and applied to the year 2011.

 

4.             Conditions Precedent.  This Agreement shall be effective upon
satisfaction of the following conditions precedent:

 

(a)           Receipt by the Administrative Agent of counterparts of this
Agreement duly executed by the Borrower, the Guarantors, the Required Lenders
and Bank of America, N.A., as Administrative Agent; and

 

(b)           The Administrative Agent shall have received for the account of
each Lender executing this Agreement on or before 5 p.m. (EST) on July 14, 2010,
a fee of 0.10% on the aggregate amount of such Lender’s outstanding Term Loan
and Revolving Credit Commitment.

 

5.             Miscellaneous.

 

(a)           The Credit Agreement and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms, as amended
hereby.

 

(b)           Each Guarantor (a) acknowledges and consents to all of the terms
and conditions of this Agreement, (b) affirms all of its obligations under the
Loan Documents and (c) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.

 

(c)           The Borrowers and the Guarantors hereby represent and warrant as
follows:

 

3

--------------------------------------------------------------------------------


 

(i)            Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.

 

(ii)           This Agreement has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

(iii)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Agreement.

 

(d)           The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article V of the
Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default (other than the
Acknowledged Events of Default).

 

(e)           This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

(f)            THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

CIBER, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Peter H. Cheesbrough

 

Name: Peter H. Cheesbrough

 

Title: Chief Financial Officer and Executive Vice President

 

 

 

 

GUARANTORS:

CIBER ASSOCIATES, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Peter H. Cheesbrough

 

Name: Peter H. Cheesbrough

 

Title: Chief Financial Officer and Executive Vice President

 

 

 

 

 

CIBER INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Peter H. Cheesbrough

 

Name: Peter H. Cheesbrough

 

Title: Chief Financial Officer and Executive Vice President

 

CIBER, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Linda Lov

 

Name: Linda Lov

 

Title: AVP

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, Swing Line Lender and L/C Issuer

 

 

 

By:

/s/ David R. Barney

 

Name: David R. Barney

 

Title: Senior Vice President

 

 

 

 

 

COMPASS BANK, an Alabama banking corporation

 

(herein referred to as “BBVA COMPASS”),

 

as a Lender

 

 

 

By:

/s/ Mark Sunderland

 

Name: Mark Sunderland

 

Title: SVP

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Jeff Benedix

 

Name: Jeff Benedix

 

Title: Assistant Vice President

 

 

 

KEY BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Jennifer A. O’Brien

 

Name: Jennifer A. O’Brien

 

Title: Senior Vice President

 

 

 

UNION BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Joshua Gross

 

Name: Joshua Gross

 

Title: Assistant Vice President

 

CIBER, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Jennifer L. Loew

 

Name: Jennifer L. Loew

 

Title: Vice President

 

 

 

IBM CREDIT LLC,

 

as a Lender

 

 

 

By:

/s/ Steven A. Flanagan

 

Name: Steven A. Flanagan

 

Title: Global Credit Officer

 

CIBER, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER

 

--------------------------------------------------------------------------------

 